BETTS, District Judge.
The schooner Lucinda Snow was stranded on the island of Sacrificios, near Vera Cruz, about May 1, 1847, in a violent norther. She was driven up into the sand of the beach two or three hundred feet, and several hundred yards beyond a depth of water sufficient to float her. About twenty vessels were wrecked in that vicinity in the same gale.
The master, who was also half owner, called a- survey. The particulars of the survey are not proved by any party who made it. Several witnesses, however, testify to the extreme peril of the vessel, and to the small probability that, in her condition, and with ■any means which could be procured at that place, that shé could be saved.
The master decided to sell her.- She was sold at public auction, and bought by the •claimant for $1,750. He succeeded in getting her off at an expense of about $250, and she was found not.injured so as to prevent her making the voyage to New Orleans; and, after some repairs there received, she was brought to this port. She was here arrested by the libellant, who asserts that the claimant, acquired no legal title by the sale and ¡purchase.
The law applicable to this subject is no longer open to doubt in this country. The cases of The Tilton [Case No. 14,054]; Robinson v. Commonwealth Ins. Co. [Id. 11,949]; The Henry [Id. 6,372], decided in this court in 1834; and The Sarah Ann, 13 Pet. [38 U. S.] 387; Id. [Case No. 12,342] — clearly establish the authority of "the master, as such, to sell a wrecked vessel, when he proceeds in good faith, exercising his best discretion for the benefit of all concerned, and in view either of existing peril, or of perils likely to ensue, from which, in the opinion of persons competent to judge, she cannot be rescued.
I do not now recapitulate the testimony, but it is strong and satisfactory to show that no reasonable hope could be entertained that *1078the vessel, in her then situation, could be saved by use of any means belonging to her, or which her master could procure at that place; for although there were numerous vessels of all sizes atanchor in the roadstead, at the time, yet the hazard to ships at that anchorage from the formation of the coast, and the suddenness and violence of northers, demands the constant command, for their own protection, of all the anchors and tackle they are usually supplied with.
Anchors, cables, and floats were the essentials requisite for the relief of vessels wrecked and buried in the sand there, and witnesses of long experience at that port testify that little or no chance exists for procuring them on hire in aid of a wreck. It is ordinarily, therefore, only by sale of wrecks to those making it a business or speculation to recover them, that any thing can be reasonably hoped to be saved for the owners, when vessels become disabled and unnavigable in that region of country.
In the cases cited, the courts consider and dispose of the suggestion that the master is bound to exert himself to save his vessel, when she is not so desperately circumstanced but that bystanders are prepared to purchase her. and are able to get her off;’ and although it is reurged here, nothing can be added to the force of argument by which it is repudiated by the circuit and supreme courts. The Sarah Ann [Case No. 12,342]; Id. 13 Pet. [38 U. S.] 401.
The answer of the claimant is relied upon as distinguishing this case in an important feature from those cited, as it admits that he would not have bid for her unless, in his opinion, there was a reasonable prospect of getting her off. But it is to be observed that this is the answer of the purchaser, and not of the master; proof that the master believed he could rescue his vessel with the means he had at command would be pertinent to show the sale was without good faith, and to prevent any title passing under it. But no such effect can be given to the motives and judgment of the buyer. Of course, he acts under the persuasion that he may be able to save the wreck.
Neither is it of any effect upon the validity of the sale that the loss of the schooner occurred through the culpable negligence of the master, in leaving her to encounter the gale without a sufficient crew on board, and for objects of private adventure and profit. The buyer is not bound to inquire further than to ascertain the danger of her position on shore, and the propriety of her sale, and he can be no way made chargeable for antecedent misconduct, or want of skill or prudence in the master.
Mal-conduet and bad faith in the master in the sale is charged upon the evidence of the first mate, that the master had purchased a wrecked vessel, which was anchored near the schooner, on board of which he had an anchor of his own of sufficient weight to have enabled him, with the force at his command, to haul the Lucinda Snow out of the sand in which she was imbedded. It is insisted he was bound to use the anchor for that purpose.
It may well be doubted, upon the whole proof, whether that single anchor would have been an adequate support to the force necessary to draw the schooner off the bank the distance she had been driven on shore; but the conclusive answer to the argument is. that the master was not bound to deprive his own vessel, which was held by that anchor, of her security, in order to attempt the relief of the schooner. Had it been proved he had in possession or control an anchor of that kind, not employed with or necessary .to another vessel, it might be proper to consider upon the evidence whether it was a neglect of duty on his part to omit the use of that means to save the schooner, so palpable as to be notice to the purchaser that the sale was without authority; or whether the chances of success, with such light assistance, would not be so remote as to justify his resorting to a sale, notwithstanding the possession of such aid.
The earlier English authorities no doubt demanded the existence of a case of extreme necessity, an imperative, an overwhelming necessity to justify the master in selling. Abb. Shipp. 9, 12. Chancellor Kent evidently favors that doctrine, and seems inclined to exact the highest degree of necessity to uphold a sale made upon the sole authority of the master. 3 Kent, Comm. 173. These epithets are exceedingly indefinite and uninstructive: for, notwithstanding their intensity, it was never asserted that the situation of the vessel should be desperate to authorize a sale by the master. This would be to hold that she could only be sold either as fragments or after the loss was absolutely total.
The supreme court of the United States, in the case already cited, removes the ambiguity of the epithets “extreme,” “supreme,” &c., and gives precision to the rule, by placing this requisite of necessity as an element in the power of sale, on a footing both reasonable and practical.
To render a sale valid, in a case of stranding, to pure good faith in the master is to be united the necessity, “to be determined in each case by the actual and impending peril to which the vessel is exposed, from which it is probable, in the opinion of persons competent to judge, that she cannot be saved.” The master must collect the best information his situation and the urgency of the case may admit, in respect to the actual condition and injury of his vessel, — the character of her exposure in that situation, — and the known and probable means he may command for her relief; and then, if his honest opinion concurs with that of competent judges, whom he may have opportunity to *1079•consult, Ills power to sell is not only complete, but the necessity then becomes an urgent duty upon him to sell for the preservation of the interest of all concerned. The Sarah Ann, 13 Pet. [38 U. S.] 400.
Chancellor Kent concedes tills to be the now settled doctrine on this subject. 3 Kent, Comm. (6th Ed.) 174, note; Smith, Merc. Law, 171, note. Judge Story states the rule in perhaps broader phraseology, — The Fortitude [Case No. 4,953], — but the principle is compressed and made definite in the decision of the full bench, — [The Sarah Ann] 13 Pet. [38 U. S.] 400; Lawrence v. New Bedford Ins. Co. [Case No. 8,140].
It is argued that the large sum bid for the vessel proves, that in the judgment of those attending the sale, she was not in imminent peril. There is, no doubt, force in the suggestion, but it is merely, a speculative one— no witness testifying to a belief she was worth so much — and it is to be weighed in connection with other considerations notoriously acting at such sales. The spirit of competition and even bravado, are apt to mingle with and influence a course of public biddiugs, and whilst courts may, perhaps, properly indulge in the speculation that bystanders, awake to their own interest, will not permit vessels or property to be so acquired at wholly inadequate prices, — The Sarah Ann [Case No. 12,342], — even such conclusions would very slightly uphold the presumption that at a brisk auction the biddings might not largely exceed the fair value of the articles on sale.
In the present case it would certainly be more satisfactory to have evidence of efforts made by the master to obtain assistance, and the testimony of persons applied to or who knew his exertions in that behalf, than to be left to decide the case upon the opinions and judgments of witnesses, all of whom except two, (and those two standing in a good degree in direct conflict in their statements,) without personal knowledge of the acts or efforts of the master, or, as matter of fact, of the actual difficulties and impediments to his getting off the vessel, or obtaining the necessary aid to do it.
It is to be remarked, that Thompson the mate, whose evidence is relied upon as impeaching the conduct of the master, stands in material contradiction with himself in his sworn protest and the deposition given in this cause, and that the master died at Vera Cruz soon after the sale,' so that the now claimant cannot have the advantage of his instructions to supply proofs of his motives and conduct; and I am not disposed to introduce into this case a rule more rigorous than any heretofore indicated by the courts, and to hold that a purchaser, to maintain a title under a master’s sale, must furnish direct and positive evidence of the honesty of the master’s conduct and the necessity of the sale. The implied and presumptive proof to that point, in my judgment, in this case, is sufficient and satisfactory. I shall accordingly hold that the claimant has made out a sufficient and valid title to the vessel, and that the libel must be dismissed.